Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The amendment filed on 04/16/21 has been entered. Claims 1-7, 9-11, and 13-14 remain pending in the application. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/21 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Timnet Afework on 7/1/21.
Cancel claims 13-14 
In each of claims 1 and 10, make the following change:
“[…] a remaining water discharge prevention valve disposed at the common discharge line and configured to open or close the common discharge line to prevent non-carbonated water or carbonate water from remaining in the common discharge line, […]”
Reasons for Allowance
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the details of the applicant’s invention as cited in  each of claims 1 and 10. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes each of claims 1 and 10 inventive: “[…] a common discharge line formed by joining the non-carbonated water discharge line and the carbonated water discharge line at one point, and a remaining water discharge prevention valve disposed at the common discharge line and configured to open or close the common discharge line to prevent non-carbonated water or carbonated water from remaining in the common discharge line […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.

	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        

/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754